DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant submitted amendments on 12/10/2021. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the characteristic shape recognition unit in claim 1, the generic placeholder, the characteristic shape recognition unit, is recited with functional language to describe the function of the characteristic shape recognition unit. However, no structure for the unit has been disclosed in the claim. The characteristic shape recognition unit has been explained to be part of the postprocessor device in the claim and the postprocessor device in the specification has been given the structure of a CPU (0056) and the algorithms that this CPU performs are 
Regarding the section setting unit in claim 1, the generic placeholder, the section setting unit, is recited with functional language to describe the function of section setting unit. However, no structure for the unit has been disclosed in the claim. The section setting unit has been explained to be part of the postprocessor device in the claim and the postprocessor device in the specification has been given the structure of a CPU (0056) and the algorithms that this CPU performs are described in paragraphs 0069 to 0085 in the instant application. Thus the structure for the unit is a CPU that performs the disclosed algorithm.
Regarding the motion generation unit in claim 1 and 5, the generic placeholder, the motion generation unit, is recited with functional language to describe the function of motion generation unit. However, no structure for the unit has been disclosed in the claim. The motion generation unit has been explained to be part of the postprocessor device in the claim and the postprocessor device in the specification has been given the structure of a CPU (0056) and the algorithms that this CPU performs are described in paragraphs 0069 to 0085 in the instant application. Thus the structure for the unit is a CPU that performs the disclosed algorithm.
Regarding a data reading unit in claim 2, the generic placeholder, a data reading unit, is recited with functional language to describe the function of a data reading unit. However, no structure for the unit has been disclosed in the claim. The data reading unit has been explained to be part of the postprocessor device in the claim and the postprocessor device in the specification has been given the structure of a CPU (0056) and the algorithms that this CPU performs are described in paragraphs 0069 to 0085 in the instant application. Thus the structure for the unit is a CPU that performs the disclosed algorithm.
Regarding a machining program output unit in claim 2, the generic placeholder, a machining program output unit, is recited with functional language to describe the function of a machining program output unit. However, no structure for the unit has been disclosed in the 
Double Patenting
The double patenting rejection done in the previous office action dated 01/09/2020 is maintained. The claimed subject matter in the instant patent application is encompassed by the claimed subject matter as recited in the 16/155381 application along with the cited references.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of co-pending Application No. 16/155381 in view of Hsu et al (US PUB. 20180150060) in further view of Sullivan (US PUB. 20070191982).
Instant application: 16/155298
Claim 1:
Co-pending application: 16/155381
Claim 1 and 2
A postprocessor device that outputs a machining program for controlling a CNC machine tool, comprising


Claim 1:
A numerical controller that controls a motor for driving at least one axis based on a machining program including information about a characteristic shape, the numerical controller comprising:

Claim 1: a memory; and a processor, wherein the processor is configured to:
a characteristic shape recognition unit configured to read information about a characteristic shape to be machined [from cutter location data (CL data)] including information about a characteristic shape in addition to information about a tool path, [wherein the CL data is data generated by a main processor device based on CAD data]
Claim 1: read information about a characteristic shape to be machined from the machining program including the information about the characteristic shape;
a section setting unit configured to set one or more set sections on a tool path in response to the information about the characteristic shape; 
Claim 1: set one or more set sections on a tool path in response to the information about the characteristic shape;
and a motion generation unit configured to generate a machining program including instruction for changing at least one parameter to be used for controlling at least one axis [of the CNC machine tool outside the set section and inside the set section].
Claim 1: and change at least one parameter to be used for controlling the at least one axis outside the set section and inside the set section to generate control data for controlling a motor for driving the at least one axis,

Claim 1: wherein the information about the characteristic shape includes
And wherein the parameter includes a command speed, an allowable acceleration, an allowable jerk, and a time constant related to acceleration/deceleration control 



[for a spindle outside the set section
and inside the set section] the set section being a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of a workpiece on the tool path.
Claim 2: (A) a command speed, an allowable acceleration, an allowable jerk, and a time constant related to acceleration/deceleration control, for a feed axis;



Claim 1: information about a section in which a tool contacts an edge of a workpiece on the tool path, and wherein the set section is a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of the workpiece on the tool path.


	Co-pending application 16/155381 does not teach from cutter location data (CL data), wherein the CL data is data generated by a main processor device based on CAD data, of the 
	Hsu teaches of the CNC machine tool outside the set section and inside the set section (0037 lines 19-22, “NC program optimizing unit being electrically connected to the controller of the machine tool can have the optimized NC program transmit to the controller of the machine tool” 0036 lines 3-8, "The acquisition module is configured for acquiring the coordinate set of…which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.", As explained in 0037 lines 19-22, a program is outputted for controlling the machine tool. Since each individual block makes up a set section, when working on the first block this corresponds to working inside the first set section. When working on a different block from the first, this corresponds to working on outside the set section in relation to the first block.) 
for a spindle outside the set section and inside the set section (0037, 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Co-pending application: 16/155381 with the numerical controller of a CNC machine of Hsu since Hsu teaches generating optimized NC program that alleviates the issues of prior arts (0017, 0024).
Co-pending application 16/155381 and Hsu do not teach from cutter location data (CL data), wherein the CL data is data generated by a main processor device based on CAD data.
Sullivan teaches from cutter location data (CL data) (0181)
wherein the CL data is data generated by a main processor device based on CAD data (0181 “design tool paths with CAD and to generate cutter coordinates”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Co-pending application: 16/155381 and Hsu with the CAD teachings of Sullivan because Sullivan teaches that “a novel 
Claims 8 and 9 are similar to claim 1 and are rejected for similar reasons. 
Claim 2 is further taught by the combination of the co-pending application, Hsu and Sullivan. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over co-pending Application No. 16/155381 in view of Hsu et al (US PUB. 20180150060) in further view of Sullivan (US PUB. 20070191982) in further view of Flegel et al (US PUB. 20120011912, herein Flegel).
It would have been obvious to one skilled in the art to have modified co-pending application 16/155381, Hsu and Sullivan with the speed synchronization of Flegel because by doing so would allow for “synchronized and correlated movement may be arranged to create an appropriate helical thread lead in the workpiece 12, and also immediately reverse the rotational direction of the thread rolling tool 11 relative to the workpiece 12 and retract the workpiece 12 from the thread rolling tool 11 in a coordinated fashion at the appropriate time” (Flegel, 0051).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US PUB. 20180150060) in view of Kreidler (US PUB. 20170308057) in further view of Sullivan (US PUB. 20070191982) in further view of Fujishima et al. (US Pat. 8,406,913, herein Fujishima) in further view of Niwa (US PAT. 5,532,932).

Regarding claim 1, Hsu teaches A postprocessor (figure 2 the section labelled 100, 0034 lines 6-7 “automatic NC program machining force optimizing system 100 is connected to the controller 51 which is used to perform a NC program, and the controller 51 drives the tool in accordance”, The automatic NC program machining force optimizing system is the postprocessor. The optimizing system it outputs is a machining program for controlling a CNC machine tool. Since the automatic NC program machining force optimizing system is modifying and generating code to be run on a machine tool, there must be a CPU within the system to control all of the units within the system. It should be noted that Kreidler explicitly teaches a CPU as can be seen below.) device that outputs a machining program for controlling a CNC machine tool (0004 lines 1-3), comprising: 
a characteristic shape recognition unit (figure 2 section labeled 10, 0035 lines 1-5, 0036 lines 3-5 “acquisition module 11 is configured for acquiring the coordinate set of points” The acquisition module, which is part of the toolpath acquisition unit, is the characteristic shape recognition unit. The unit is part of the postprocessor device as seen in figure 2 and thus has a processor to control it.) configured to read information about a characteristic shape to be machined from cutter location data (CL data) including information about a characteristic shape (0035 lines 1-5, The toolpath acquisition unit reads the coordinate information, which  in addition to information about a tool path (figure 2 section labeled 10, 0035 lines 1-5, 0036 lines 3-5, the tool path acquisition unit of fig. 2 acquires toolpath information), [wherein the CL data is data generated by a main processor device based on CAD data]; 
a section setting unit (figure 2, 0036 lines 9-11 “coordinate expansion or constriction module 12 is for performing the modification of quantity expansion or constriction with respect to the majority coordinate of the coordinate set of points”, 0035 lines 5-8, The coordinate expansion or constriction module, which is part of the toolpath acquisition unit, is the section setting unit. The unit is part of the postprocessor device as seen in figure 2 and thus has a processor to control it.) configured to set one or more set sections on a tool path in response to the information about the characteristic shape (0035 lines 5-8 "modifications are performed with respect to the majority of the coordinate in the coordinate set of points …to generate a tool path which indicates the combination of a majority of coordinate passed through by the tool"  0036 lines 3-8 "The acquisition module 11 is configured for acquiring the coordinate set of…which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.", The coordinate values correspond to information about the characteristic shape. These coordinate values are then used to generate the tool path as shown in 0035. 0036 shows that the coordinate values which again are used for making of the toolpath are segmented into blocks. Each block segmentation corresponds to an individual set section.); 
and a motion generation unit configured to generate a machining program (figure 2, 0037 lines 16-18 “NC program generating module 23 is for modifying the tool path with the modified processing feed rate to generate an optimized NC program” The NC program generating module, which is part of the NC optimizing unit, is the motion generation unit   including instruction for changing at least one parameter (0037 lines 16-18 “NC program generating module 23 is for modifying the tool path with the modified processing feed rate to generate an optimized NC program”, The modified processing feed rate on the NC program is the instruction for changing of at least one parameter) to be used for controlling [at least one axis] of the CNC machine tool (0004 lines 1-3, the machine tool can be a CNC machine tool) outside the set section and inside the set section (0037 lines 19-22, “NC program optimizing unit being electrically connected to the controller of the machine tool can have the optimized NC program transmit to the controller of the machine tool” 0036 lines 3-8, "The acquisition module is configured for acquiring the coordinate set of…which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.", As explained in 0037 lines 19-22, a program is outputted for controlling the machine tool. Since each individual block makes up a set section, when working on the first block this corresponds to working inside the first set section. When working on a different block from the first, this corresponds to working on outside the set section in relation to the first block.). 
Hsu does not teach wherein the CL data is data generated by a main processor device based on CAD data, at least one axis, wherein the information about the characteristic shape includes information about a section in which a tool contacts an edge of a workpiece on a tool path, and wherein the parameter includes a command speed, an allowable acceleration, an allowable jerk, and a time constant related to acceleration/deceleration control for a spindle outside the set section and inside the set section, the set section being a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of a workpiece on the tool path.
 controlling at least one axis (0003 line 11, “CNC controller of the…generates commanded values like position, velocity, acceleration and current for each of the five machine axes.”)
wherein the information about the characteristic shape includes information about a section in which a tool contacts an edge of a workpiece on a tool path (0089 “FIGS. 3a and 3b illustrate another example for this first stage of simulation, showing tool path details at the edge of a workpiece…the method immediately yields tool path errors with regard to the real machining process which may possibly cause defects on the machined workpiece as compared to the target workpiece or CAD model”, 0088 “simulating the machining process may include calculating the actual tool path of the processing tool of the CNC machine”, Information about a section in which a tool contacts an edge of a workpiece on a tool path is gathered.)
and wherein the parameter includes a command speed, an allowable acceleration, an allowable jerk (0041 lines 6-10, "Considering for example a milling CNC machine,...spindle speed...accelerations, jerks,...characteristics of the mechanical components as well as the state of the tools may be used as characterizing process parameter"), [and a time constant related to acceleration/deceleration control for a spindle outside the set section and inside the set section]
Kreidler also teaches a central processing unit (0007). 
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the precise CNC milling techniques of Hsu et al with the controlling of the axes and simulation teachings of Kreidler because this allows for “analyzing the engineering process of the workpiece machined by the at least one CNC machine, hence to allow a systematic error analysis and possibly error elimination over the full process chain from engineering over machining to the finished workpiece” (0011).
While Kreidler teaches using CAD data for identifying tool paths (0039), Hsu and Kreidler does not explicitly teach wherein the CL data is data generated by a main processor 
Sullivan teaches wherein the CL data is data generated by a main processor device based on CAD data (0181 “design tool paths with CAD and to generate cutter coordinates”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hsu and Kreidler with the CAD teachings of Sullivan because Sullivan teaches that “a novel application of CAD which would be of great benefit compared to the mathematical requirements to create cutter coordinates is to create points and lines in such a way as could be used to support the automatic development of a coordinate work sheet.” (0160).
Hsu, Kreidler and Sullivan do not teach and a time constant related to acceleration/deceleration control for a spindle outside the set section and inside the set section, the set section being a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of a workpiece on the tool path.
Fujishima et al does teach and a time constant related to acceleration/deceleration control, for a spindle (column 6 lines 62-65, "parameters relating to the control of the operation of the feed mechanism 30 are stored…time constant for acceleration/deceleration"), 
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the precise CNC milling techniques of Hsu et al and controlling of the axes of Kreidler and the CAD teachings of Sullivan with the parameter setting teachings of Fujishima et al. because by doing it so, it would allow for “provide a controller for a machine tool capable of shortening machining time without reducing machining accuracy in machining of a workpiece” (column 2 lines 1-5). 

Niwa teaches for a spindle outside the set section and inside the set section the set section being a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of a workpiece on the tool path (13:60-65 “a plurality of rules described for changing the feedrate at a corner as shown in FIGS. 17(a) and 17(b). For example, Rule 1 decreases the feedrate of a tool as the tool approaches the corner”, 14:1-5 “as shown in FIGS. 6(a) and 6(b), the feedrate is simply switched according to the threshold values of a distance from the corner, i.e., when the tool has moved a certain distance Le close to the corner P, the feedrate is decreased to a particular value, and when the tool has moved a certain distance Ls away from the corner P, the feedrate is returned to the original value”, fig. 17a as the tool approaches the corner, which corresponds to the edge, the speed of the tool is reduced. As shown in figure 6a and b and the explanation provided in col 14 lines 1-5, the tool path makes these speed adjustments before the and after the corner. This therefore means that the low-speed section is larger than the section in which the tool contacts the corner. 13:60-65 and fig. 17a provide additional means for determining the deceleration needed in order to meet the slower speeds for the corner. The tool moves inside the section and outside the section).
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the precise CNC milling techniques of Hsu et al and controlling of the axes of Kreidler, the CAD teachings of Sullivan and the parameter setting teachings of Fujishima with the tool deceleration for a corner teachings of Niwa since Niwa teaches a means for automatically determining the tool federate which allows for significantly reducing the labor of a machining programmer (7:60-65).
postprocessor device according to claim 1. 
Hsu et al. further teaches further comprising: a data reading unit configured to read the CL data including the information about the characteristic shape (0036 lines 3-5 “acquisition module 11 is configured for acquiring the coordinate set of points”, 0035 lines 1-5, The coordinate data corresponds to CL data and by knowing the coordinate data, information about the characteristic shape are ascertained by the acquisition module. Therefore, the acquisition module is the data reading unit. The unit is part of the postprocessor device as seen in figure 2 and thus has a processor to control it.); and a machining program output unit configured to output the machining program (0037 lines 19-22, “NC program optimizing unit being electrically connected to the controller of the machine tool can have the optimized NC program transmit to the controller of the machine tool” The NC program optimizing unit is the machining program output unit. The unit is part of the postprocessor device as seen in figure 2 and thus has a processor to control it.)

Regarding claim 7, Hsu, Kreidler, Sullivan, Fujishima and Niwa teach a CNC machining system comprising the postprocessor device according to claim 1. 
Hsu et al further teaches and a CNC machine tool (0004 lines 1-3 , The machine tool can be a CNC machine tool) for CNC machining on a workpiece based on a machining program generated by the postprocessor device (0034 lines 6-11 “automatic NC program machining force optimizing system is connected to the controller which is used to perform a NC program, and the controller drives the tool in accordance with the NC program to control the machine tool to perform processing with respect to the workpiece”, The automatic NC program machining force optimizing system is the postprocessor device and gives instructions via NC program to a machine tool.) 

A machining program generation method implemented by a postprocessor device (figure 2 the section labelled 100, 0034 lines 6-7 “automatic NC program machining force optimizing system 100 is connected to the controller 51 which is used to perform a NC program, and the controller 51 drives the tool in accordance”, The automatic NC program machining force optimizing system is the postprocessor. The optimizing system it outputs is a machining program for controlling a CNC machine tool) that outputs a machining program for controlling a CNC machine tool (0004 lines 1-3), comprising: 
a step of reading information about a characteristic shape to be machined from cutter location data (CL data) including information about a characteristic shape (0035 lines 1-5, The toolpath acquisition unit reads the coordinate information, which corresponds to the cutter location data, about the shape to be machined. By acquiring the coordinate information, the toolpath acquisition unit understands information about the characteristic shape.) in addition to information about a tool path (figure 2 section labeled 10, 0035 lines 1-5, 0036 lines 3-5, the tool path acquisition unit of fig. 2 acquires toolpath information), [wherein the CL data is data generated by a main processor device based on CAD data]; 
a step of setting one or more set sections on a tool path in response to the information about the characteristic shape (0035 lines 5-8 "modifications are performed with respect to the majority of the coordinate in the coordinate set of points…to generate a tool path which indicates the combination of a majority of coordinate passed through by the tool"  0036 lines 3-8 "The acquisition module 11 is configured for acquiring the coordinate set of…which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.", The coordinate values correspond to information about the characteristic shape. These coordinate values are then used to generate the tool path as shown in 0035. 0036 shows that the coordinate values ; 
and a step of generating a machining program (figure 2, 0037 lines 16-18 “NC program generating module 23 is for modifying the tool path with the modified processing feed rate to generate an optimized NC program” The NC program generating module generates an optimized NC program which is the a machining program) including instruction for changing at least one parameter (0037 lines 16-18 “NC program generating module 23 is for modifying the tool path with the modified processing feed rate to generate an optimized NC program”, The modified processing feed rate on the NC program is the instruction for changing of at least one parameter) to be used for controlling [at least one axis] of the CNC machine tool (0004 lines 1-3, the machine tool can be a CNC machine tool) outside the set section and inside the set section (0037 lines 19-22, “NC program optimizing unit being electrically connected to the controller of the machine tool can have the optimized NC program transmit to the controller of the machine tool” 0036 lines 3-8, "The acquisition module is configured for acquiring the coordinate set of…which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.", As explained in 0037 lines 19-22, a program is outputted for controlling the machine tool. Since each individual block makes up a set section, when working on the first block this corresponds to working inside the first set section. When working on a different block from the first, this corresponds to working on outside the set section in relation to the first block.). 
Hsu does not teach wherein the CL data is data generated by a main processor device based on CAD data, at least one axis, wherein the information about the characteristic shape includes information about a section in which a tool contacts an edge of a workpiece on a tool path, and wherein the parameter includes a command speed, an allowable acceleration, an allowable jerk, and a time constant related to acceleration/deceleration control for a spindle outside the set section and inside the set section, the set section being a low-speed section 
Kreidler teaches controlling at least one axis (0003 line 11, “CNC controller of the…generates commanded values like position, velocity, acceleration and current for each of the five machine axes.”)
wherein the information about the characteristic shape includes information about a section in which a tool contacts an edge of a workpiece on a tool path (0089 “FIGS. 3a and 3b illustrate another example for this first stage of simulation, showing tool path details at the edge of a workpiece…the method immediately yields tool path errors with regard to the real machining process which may possibly cause defects on the machined workpiece as compared to the target workpiece or CAD model”, 0088 “simulating the machining process may include calculating the actual tool path of the processing tool of the CNC machine”, Information about a section in which a tool contacts an edge of a workpiece on a tool path is gathered.)
and wherein the parameter includes a command speed, an allowable acceleration, an allowable jerk (0041 lines 6-10, "Considering for example a milling CNC machine,...spindle speed...accelerations, jerks,...characteristics of the mechanical components as well as the state of the tools may be used as characterizing process parameter"), [and a time constant related to acceleration/deceleration control for a spindle outside the set section and inside the set section]
Kreidler also teaches a central processing unit (0007). 
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the precise CNC milling techniques of Hsu et al with the controlling of the axes and simulation teachings of Kreidler because this allows for “analyzing the engineering process of the workpiece machined by the at least one CNC machine, hence to 
While Kreidler teaches using CAD data for identifying tool paths (0039), Hsu and Kreidler does not explicitly teach wherein the CL data is data generated by a main processor device based on CAD data, and a time constant related to acceleration/deceleration control for a spindle outside the set section and inside the set section, the set section being a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of a workpiece on the tool path.
Sullivan teaches wherein the CL data is data generated by a main processor device based on CAD data (0181 “design tool paths with CAD and to generate cutter coordinates”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hsu and Kreidler with the CAD teachings of Sullivan because Sullivan teaches that “a novel application of CAD which would be of great benefit compared to the mathematical requirements to create cutter coordinates is to create points and lines in such a way as could be used to support the automatic development of a coordinate work sheet.” (0160).
Hsu, Kreidler and Sullivan do not teach and a time constant related to acceleration/deceleration control for a spindle outside the set section and inside the set section, the set section being a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of a workpiece on the tool path. 
Fujishima et al does teach and a time constant related to acceleration/deceleration control for a spindle (column 6 lines 62-65, "parameters relating to the control of the operation of the feed mechanism 30 are stored…time constant for acceleration/deceleration"), 

Hsu, Kreidler, Sullivan and Fujishima do not teach for a spindle outside the set section and inside the set section, the set section being a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of a workpiece on the tool path.
Niwa teaches for a spindle outside the set section and inside the set section, the set section being a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of a workpiece on the tool path (13:60-65 “a plurality of rules described for changing the feedrate at a corner as shown in FIGS. 17(a) and 17(b). For example, Rule 1 decreases the feedrate of a tool as the tool approaches the corner”, 14:1-5 “as shown in FIGS. 6(a) and 6(b), the feedrate is simply switched according to the threshold values of a distance from the corner, i.e., when the tool has moved a certain distance Le close to the corner P, the feedrate is decreased to a particular value, and when the tool has moved a certain distance Ls away from the corner P, the feedrate is returned to the original value”, fig. 17a as the tool approaches the corner, which corresponds to the edge, the speed of the tool is reduced. As shown in figure 6a and b and the explanation provided in col 14 lines 1-5, the tool path makes these speed adjustments before the and after the corner. This therefore means that the low-speed section is larger than the section in which the tool contacts the corner. 13:60-65 and fig. 17a provide additional means for 
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the precise CNC milling techniques of Hsu et al and controlling of the axes of Kreidler, the CAD teachings of Sullivan and the parameter setting teachings of Fujishima with the tool deceleration for a corner teachings of Niwa since Niwa teaches a means for automatically determining the tool federate which allows for significantly reducing the labor of a machining programmer (7:60-65).

Regarding claim 9, Hsu teaches A non-transitory computer-readable information storage medium storing a program for machining program generation that causes a computer functioning as a postprocessor device (figure 2 the section labelled 100, 0034 lines 6-7 “automatic NC program machining force optimizing system 100 is connected to the controller 51 which is used to perform a NC program, and the controller 51 drives the tool in accordance”, The automatic NC program machining force optimizing system is the postprocessor. The optimizing system it outputs is a machining program for controlling a CNC machine tool. Since the automatic NC program machining force optimizing system is modifying and generating code to be run on a machine tool, there must be a CPU within the system to control all of the units within the system. The processor has means of storing the program to generate the machine program that the machine tool will implement. It should be noted that Kreidler explicitly teaches a CPU as can be seen below.) that outputs a machining program for controlling a CNC machine tool to perform: 
a process of reading information about a characteristic shape to be machined from cutter location data (CL data) including information about a characteristic shape (0035 lines 1-5, The toolpath acquisition unit reads the coordinate information, which  in addition to information about a tool path (figure 2 section labeled 10, 0035 lines 1-5, 0036 lines 3-5, the tool path acquisition unit of fig. 2 acquires toolpath information), [wherein the CL data is data generated by a main processor device based on CAD data]; 
a process of setting one or more set sections on a tool path in response to the information about the characteristic shape (0035 lines 5-8 "modifications are performed with respect to the majority of the coordinate in the coordinate set of points…to generate a tool path which indicates the combination of a majority of coordinate passed through by the tool"  0036 lines 3-8 "The acquisition module 11 is configured for acquiring the coordinate set of…which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.", The coordinate values correspond to information about the characteristic shape. These coordinate values are then used to generate the tool path as shown in 0035. 0036 shows that the coordinate values which again are used for making of the toolpath are segmented into blocks. Each block segmentation corresponds to an individual set section.); 
and a process of generating a machining program (figure 2, 0037 lines 16-18 “NC program generating module 23 is for modifying the tool path with the modified processing feed rate to generate an optimized NC program” The NC program generating module generates an optimized NC program which is the a machining program) including instruction for changing at least one parameter (0037 lines 16-18 “NC program generating module 23 is for modifying the tool path with the modified processing feed rate to generate an optimized NC program”, The modified processing feed rate on the NC program is the instruction for changing of at least one parameter) to be used for controlling [at least one axis] of the CNC machine tool (0004  outside the set section and inside the set section (0037 lines 19-22, “NC program optimizing unit being electrically connected to the controller of the machine tool can have the optimized NC program transmit to the controller of the machine tool” 0036 lines 3-8, "The acquisition module is configured for acquiring the coordinate set of…which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.", As explained in 0037 lines 19-22, a program is outputted for controlling the machine tool. Since each individual block makes up a set section, when working on the first block this corresponds to working inside the first set section. When working on a different block from the first, this corresponds to working on outside the set section in relation to the first block), 
Hsu does not teach wherein the CL data is data generated by a main processor device based on CAD data, at least one axis, wherein the information about the characteristic shape includes information about a section in which a tool contacts an edge of a workpiece on a tool path, and wherein the parameter includes a command speed, an allowable acceleration, an allowable jerk, and a time constant related to acceleration/deceleration control for a spindle outside the set section and inside the set section, the set section being a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of a workpiece on the tool path.
Kreidler teaches controlling at least one axis (0003 line 11, “CNC controller of the…generates commanded values like position, velocity, acceleration and current for each of the five machine axes.”)
wherein the information about the characteristic shape includes information about a section in which a tool contacts an edge of a workpiece on a tool path (0089 “FIGS. 3a and 3b illustrate another example for this first stage of simulation, showing tool path details at the edge of a workpiece… the method immediately yields tool path errors with regard to the real 
and wherein the parameter includes a command speed, an allowable acceleration, an allowable jerk (0041 lines 6-10, "Considering for example a milling CNC machine,...spindle speed...accelerations, jerks,...characteristics of the mechanical components as well as the state of the tools may be used as characterizing process parameter"), [and a time constant related to acceleration/deceleration control for a spindle outside the set section and inside the set section]
Kreidler also teaches a central processing unit (0007). 
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the precise CNC milling techniques of Hsu et al with the controlling of the axes and simulation teachings of Kreidler because this allows for “analyzing the engineering process of the workpiece machined by the at least one CNC machine, hence to allow a systematic error analysis and possibly error elimination over the full process chain from engineering over machining to the finished workpiece” (0011).
Hsu and Kreidler do not teach wherein the CL data is data generated by a main processor device based on CAD data, and a time constant related to acceleration/deceleration control for a spindle outside the set section and inside the set section, the set section being a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of a workpiece on the tool path.
Sullivan teaches wherein the CL data is data generated by a main processor device based on CAD data (0181 “design tool paths with CAD and to generate cutter coordinates”)

Hsu, Kreidler, and Sullivan does not teach and a time constant related to acceleration/deceleration control for a spindle outside the set section and inside the set section, the set section being a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of a workpiece on the tool path.
Fujishima et al does teach and a time constant related to acceleration/deceleration control for a spindle (column 6 lines 62-65, "parameters relating to the control of the operation of the feed mechanism 30 are stored…time constant for acceleration/deceleration"), 
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the precise CNC milling techniques of Hsu et al and controlling of the axes of Kreidler and the CAD teachings of Sullivan with the parameter setting teachings of Fujishima et al. because by doing it so, it would allow for “provide a controller for a machine tool capable of shortening machining time without reducing machining accuracy in machining of a workpiece” (column 2 lines 1-5). 
Hsu, Kreidler, Sullivan and Fujishima does not teach for a spindle outside the set section and inside the set section, the set section being a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of a workpiece on the tool path.
for a spindle outside the set section and inside the set section, the set section being a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of a workpiece on the tool path (13:60-65 “a plurality of rules described for changing the feedrate at a corner as shown in FIGS. 17(a) and 17(b). For example, Rule 1 decreases the feedrate of a tool as the tool approaches the corner”, 14:1-5 “as shown in FIGS. 6(a) and 6(b), the feedrate is simply switched according to the threshold values of a distance from the corner, i.e., when the tool has moved a certain distance Le close to the corner P, the feedrate is decreased to a particular value, and when the tool has moved a certain distance Ls away from the corner P, the feedrate is returned to the original value”, fig. 17a as the tool approaches the corner, which corresponds to the edge, the speed of the tool is reduced. As shown in figure 6a and b and the explanation provided in col 14 lines 1-5, the tool path makes these speed adjustments before the and after the corner. This therefore means that the low-speed section is larger than the section in which the tool contacts the corner. 13:60-65 and fig. 17a provide additional means for determining the deceleration needed in order to meet the slower speeds for the corner. The tool moves inside the section and outside the section).
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the precise CNC milling techniques of Hsu et al and controlling of the axes of Kreidler, the CAD teachings of Sullivan and the parameter setting teachings of Fujishima with the tool deceleration for a corner teachings of Niwa since Niwa teaches a means for automatically determining the tool federate which allows for significantly reducing the labor of a machining programmer (7:60-65).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US PUB. 20180150060) in view of Kreidler (US PUB. 20170308057) in further view of Sullivan (US PUB. 20070191982) in further view of Fujishima et al. (US Pat. 8,406,913, herein Fujishima) in further .

Regarding claim 5, Hsu, Kreidler, Sullivan, Fujishima and Niwa teach the postprocessor device according to claim 1. 
Hsu et al further teaches wherein the parameter includes a feed speed of a feed axis and a spindle speed (0036 lines 3-8 "The acquisition module 11 is configured for acquiring the coordinate set of…which also is segmented by a multiplicity of blocks with each of the blocks includes…processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.", The processing feed rate corresponds with feed speed of a feed axis) and the motion generation unit generates the machining program (0037 lines 19-22, “NC program optimizing unit being electrically connected to the controller of the machine tool can have the optimized NC program transmit to the controller of the machine tool” The NC program optimizing unit is the machining program output unit.)
However, Hsu, Kreidler, Sullivan, Fujishima and Niwa do not teach including instruction for changing the spindle speed in synchronization with change in the feed speed of the feed axis.
Flegel et al does teach including instruction for changing the spindle speed in synchronization with change in the feed speed of the feed axis (0032 lines “the feed rate… is synchronized with the spindle speed”, By synchronizing the feed rate with the spindle speed, any change of either of them will be synchronized as well.) 
It would have been obvious to one skilled in the art to have modified Hsu, Kreidler, Sullivan, Fujishima and Niwa with the speed synchronization of Flegel because by doing so would allow for “synchronized and correlated movement may be arranged to create an appropriate helical thread lead in the workpiece 12, and also immediately reverse the rotational . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US PUB. 20180150060) in view of Kreidler (US PUB. 20170308057) in further view of Sullivan (US PUB. 20070191982) in further view of Fujishima et al. (US Pat. 8,406,913, herein Fujishima) in further view of Niwa (US PAT. 5,532,932) in further view of Ndip-Agbor et al. (US PUB 20170227947).

Regarding claim 6, Hsu, Kreidler, Sullivan, Fujishima and Niwa teach the postprocessor device according to claim 1. 
Hsu et al further teaches wherein the CL data includes information about the geometry of a workpiece or a tool path and information about machining content (0036 lines “The coordinate expansion or constriction module 12 is to perform the identification of path geometric shape” The coordinate data is the CL data and gives information to understand the geometry of the tool path which is also information about the machining content.), 
However, Hsu, Kreidler, Sullivan, Fujishima and Niwa do not teach the informations being described in a format conforming to a data model having a hierarchical structure.
Ndip-Agbor et al. does teach the informations being described in a format conforming to a data model having a hierarchical structure (0006 lines 2-3 “features in a particular geometry or object are represented as a hierarchical data structure.” The features are the information about the geometry of an object and are represented as a hierarchical data structure.)
It would have been obvious to one skilled in the art to have modified Hsu, Kreidler, Sullivan, Fujishima and Niwa with the hierarchical data structure of Ndip-Agbor because “hierarchical data structure of choice is a rooted tree, since it allows fine control over individual 

Relevant Prior Art 
	Hong et al (US PUB. 20070085850) has been deemed relevant prior art since it is also focused on determining suitable points for machining in order to perform smoothing operations.

Response to Arguments
Applicant’s arguments, filed 12/10/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hsu et al (US PUB. 20180150060) in view of Kreidler (US PUB. 20170308057) in further view of Sullivan (US PUB. 20070191982) in further view of Fujishima et al. (US Pat. 8,406,913, herein Fujishima) in further view of Niwa (US PAT. 5,532,932).
Applicant argues that the co-pending application 16/155381 does not claim the amendments to the independent claims. However, co-pending application 16/155381 has been amended to claim similar language as shown in the double patenting rejection above. Further claim 2 of the co-pending application teaches the parameter includes a command speed, allowable acceleration, an allowable jerk and time constant related to acceleration/deceleration. 
Applicant then argues that the cited prior art does not teach set section being a low-speed which is larger than the section in which the tool contacts the edge of a workpiece on the tool path. However, as shown in the rejection of claim 1 above, Niwa teaches a means for a low speed section which is larger than the corner of the workpiece which is on the tool path (13:60-65, 14:1-5). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116